Citation Nr: 1040209	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability, to 
include degenerative arthritis and disc disease of L4-5 with 
probable spinal stenosis, to include as secondary to service-
connected osteomyelitis of the left ilium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, inter alia, determined that new and material evidence had 
not been received to reopen the Veteran's claim for service 
connection for a low back disability, to include degenerative 
arthritis and disc disease of L4-5 with probable spinal stenosis.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.  In April 
1993, the Veteran testified before a Decision Review Officer 
(DRO) at the RO (DRO hearing); a copy of the transcript has also 
been associated with the record.

This case previously reached the Board in September 2009.  At 
that time, the Veteran's request to reopen the claim for service 
connection for a low back disability was granted; however, the 
issue of service connection for a low back disability was 
remanded for further development.  The case was returned to the 
Board in May 2010.  At that time, the Board concluded that the 
Veteran's case still required further development and so the 
Veteran's claim was again remanded.  The case has now been 
returned to the Board for appellate consideration.  

In written correspondence in October 2010, the Veteran directly 
submitted to the Board additional evidence in the form of a 
statement regarding the history of his low back disability, and 
its relationship to service.  The agency of original jurisdiction 
(AOJ) has not considered this statement; however, the Veteran has 
signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 
20.1304(c) (2010).  Thus, there is no requirement for a remand to 
the RO for initial consideration of the new evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran experiences a 
current low back disability.

2.  The probative medical evidence of record shows that the 
Veteran's current low back disability did not develop secondary 
to, nor was it permanently aggravated beyond its natural 
progression by, his service-connected osteomyelitis of the left 
ilium.  

3.  The competent and credible evidence of record indicates that 
the Veteran's current low back disability is not related to his 
service, and did not begin during his service or within one year 
after the Veteran's separation from service.


CONCLUSION OF LAW

A low back disability, to include degenerative arthritis and disc 
disease of L4-5 with probable spinal stenosis, is not proximately 
due to, or aggravated by, service-connected osteomyelitis of the 
left ilium, nor was it incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
August 2006, February 2008, October 2009, and January 2010.  
Those letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claim for service connection for a low back disability on both a 
direct, secondary, and aggravated basis; (2) informing him about 
the information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Furthermore, the August 2006, February 2008, October 2009, and 
January 2010, letters from the AOJ all advised the Veteran of the 
elements of a disability rating and an effective date, which are 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received 
all required notice in this case, such that there is no error in 
the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claim in November 2006, the 
preferred sequence.  But in Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) clarified that in these 
situations VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure that the 
Veteran receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that the 
intended purpose of the notice is not frustrated and he is still 
provided proper due process.  Id. at 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the AOJ cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
March and August 2010 SSOCs.  In essence, the timing defect in 
the notices has been rectified by the latter readjudications.  
Therefore, since the AOJ cured the timing error and because the 
Veteran did not challenge the sufficiency of his notice, the 
Board finds that VA complied with its duty to notify.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of his VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), VA 
treatment records, and a complete VA medical examination with 
opinions which address the various theories of entitlement 
asserted by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Veteran has submitted personal statements, 
hearing testimony, private medical evidence, and employment 
records.  The Veteran submitted a statement received by the Board 
in October 2010 indicating that he received relevant treatment 
from a Dr. Steve Roesler; however, he had not identified the time 
period or location of such treatment such that the VA might 
undertake a meaningful attempt to obtain such record, nor has he 
identified or provided the AOJ with a waiver regarding further 
relevant evidence that the AOJ should obtain.  See 38 C.F.R. 
§ 3.159(c)(1).  Finally, as related below, the Board concludes 
that all necessary efforts have been made to obtain relevant 
Social Security Administration (SSA) records.  Therefore, the 
Board concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

Compliance with Prior Board Remands

The Board is also satisfied as to substantial compliance with the 
prior remand directives of September 2009 and May 2010.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a 
remand by the Board imposes upon the Secretary of Veterans 
Affairs a duty to ensure compliance with the terms of the 
remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (indicating that substantial compliance is the applicable 
standard for review of Board remands).  

First, the Board remanded the Veteran's claim in September 2009 
for the AOJ to obtain any relevant SSA records.  This was 
accomplished by the AOJ when it contacted the SSA and received a 
response in October 2009.  The SSA response indicated that the 
relevant records had been destroyed.  As such, no further pursuit 
of these records is appropriate.  See 38 C.F.R. § 3.159(c)(2).  

Second, in the September 2009 decision, the Board also remanded 
the Veteran's claim for a VA medical examination.  The Board 
requested that the AOJ obtain a VA medical examination to provide 
a complete diagnosis of the Veteran's current low back disorder 
and to determine if any current low back disorder was directly 
due to the Veteran's service or related to his service-connected 
osteomyelitis of the left ilium.  The Veteran was provided with 
such a VA medical examination in January 2009.  The claim was 
returned to the Board in May 2010.  At that time, the Board 
concluded that the VA medical examiner needed to also address the 
issue of whether the Veteran's service-connected disability 
"permanently aggravates" the Veteran's current low back 
disorder beyond its natural progression.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995); see also 38 C.F.R. § 3.310.  At the 
time of the May 2010 remand, the Board made clear that a new 
examination was not required and only requested that the prior 
January 2010 examiner provide an addendum regarding this 
alternate theory of entitlement.  An addendum to the January 2010 
opinion was provided by the same examiner in July 2010, and the 
claim has now been returned to the Board.  

Furthermore, when the VA undertakes to provide a medical 
examination or obtain a medical opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (a medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other evidence 
in the record).  The Board notes that the VA medical examiner's 
opinions were provided with a review of the claims folder and the 
relevant medical evidence, including the results of an 
examination of the Veteran.  The VA examiner provided a thorough 
history of the Veteran's low back disorder as well as its current 
manifestations and addressed the theories of potential 
entitlement to service connection on a direct, secondary, and 
aggravation basis, as well as the other intercurrent causes 
evident in the record.  Therefore, the Board concludes that the 
prior remand directives have been fully complied with, and the 
Veteran has been provided a full and complete examination 
regarding the various theories of entitlement relating to his 
claim.

Finally, the Board notes that both of the prior remands of 
September 2009 and May 2010 requested that the AOJ provide a 
final adjudication after complying with the remand directives and 
prior to returning the claim to the Board.  This was accomplished 
through the SSOC's of March 2010 and August 2010 respectively, 
with each remand followed by an adjudication prior to returning 
the claim to the Board.  In particular, the August 2010 SSOC has 
provided final AOJ adjudication on all of the evidence of record.  
Therefore, as the AOJ has obtained all of the available relevant 
records, provided the Veteran with a complete VA medical 
examination and opinion addressing all theories of entitlement, 
and provided a final AOJ adjudication of the Veteran's claim, the 
Board concludes that the all of the prior remand directives 
related to the current claim have been complied with, and no 
further remand or development of the Veteran's claim is 
necessary.



Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, such as arthritis, and therefore will 
be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A disability can also be service connected if it is proximately 
due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 
Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical nexus 
evidence is required to associate a disorder with a service-
connected disability).

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what appear 
to be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which clearly favors the claimant.

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Low Back Disorder, to Include 
as Secondary to or Aggravated by the Service-Connected Residuals 
of a Fracture of the Left Ilium

The Veteran maintains that he is entitled to service connection 
for his low back disorder either as directly due to a horse-back 
riding injury that he experienced while in service, or as 
secondary to, or aggravated by, his already service-connected 
osteomyelitis of the left hip.  See the Veteran's February 1987, 
December 1991, and July 2006 claims, the August 1987 notice of 
disagreement (NOD), and the October 2007 statement; see also the 
DRO hearing transcript pg. 4, and the Board hearing transcript 
pges. 4, 11.  The Veteran has specifically claimed that he 
experiences his low back disability as a result of a fall from a 
horse which he experienced in April 1954, during his active 
military service.  See the Veteran's July 2006 claim, and the May 
2009 Board hearing transcript pg. 4.  He has also claimed that 
his low back disorder is secondary to his service-connected 
residuals of a fracture of the left ilium.  See the Veteran's 
February 1987 and December 1991 claims, August 1987 NOD, and 
October 2007 statement.  Finally, the Veteran has raised the 
possibility that his low back disorder is aggravated by his 
service-connected residuals of a fracture of the left ilium.  See 
the Board hearing transcript pg. 11.  

The Federal Circuit Court has held that VA has a duty, when 
determining service connection, to consider all theories of 
entitlement, both direct and secondary.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004).  The Board is required to consider 
all issues which have been raised either by the claimant, or by 
the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 
552 (2008).  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the 
Court held that secondary service connection under 38 C.F.R. 
§ 3.310 may be granted for aggravation of a Veteran's non-
service-connected condition beyond its natural progression by a 
service-connected condition.  As such, the Board must consider 
all theories of entitlement, including whether or not the 
Veteran's low back disorder is a direct result of his service, 
secondary to his residuals of a fracture of the left ilium, 
and/or if the Veteran's non-service-connected low back disorder 
may have been aggravated beyond its natural progression by the 
Veteran's service-connected residuals of a fracture of the left 
ilium.

The first requirement for any service-connection claim - on 
either a direct or secondary basis - is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).

In this case, the AOJ provided the Veteran with a VA medical 
examination in January 2010 which summarized the Veteran's 
disorders as spinal stenosis, degenerative disc disease, and 
osteoarthritis.  Furthermore, the Veteran submitted a private 
treatment record dated in March 2008, from A. Angelopoulos, D.C., 
which indicates that the Veteran currently experiences 
degenerative changes and chronic pain in his low back.  Finally, 
the record contains ample medical evidence regarding a history of 
treatment for the Veteran's low back.  As such, there is clearly 
ample evidence that the Veteran currently experiences a low back 
disorder.  

Consequently, the determinative issue is whether the Veteran's 
current low back disability is attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); see also 38 C.F.R. 
§ 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran's STRs reveal that he experienced a fracture of the 
left ilium in April 1954 due to falling off a horse while off 
duty, and this fracture subsequently developed osteomyelitis of 
the right hip.  Therefore, there is evidence of an in-service 
incident to which the Veteran's low back disorder might be 
connected.  See Shedden v. Principi, 381 F.3d at 1167 (Fed. Cir. 
2004); see also Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Furthermore, the Board acknowledges that the Veteran was service 
connected for osteomyelitis of the left hip in September 1955, 
which the Veteran could show is connected to his current low back 
disorder for entitlement on a secondary basis.  Velez v. West, 11 
Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.

Subsequent to this injury, the Veteran's STRs show that he was 
treated for low back pain in September and October 1954.  At the 
time of discharge, it was indicated that he also complained of 
"some weakness in [his] back when attempting to lift."  As 
such, there is some evidence that the Veteran experienced back 
pain and weakness during his service; however, there is no 
evidence that the Veteran's low back problems in service were 
identified as a chronic disorder by the treating physicians at 
the time.  Nor do the Veteran's STRs identify the Veteran's pain 
and weakness as a chronic disorder.  The Veteran's medical STRs 
were generated with a view towards ascertaining his then-state of 
physical and mental fitness; they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, 
such as the Veteran's service treatment records, has greater 
probative value than reported history).  In addition, there is no 
subsequent competent evidence that his in-service medical 
treatment was in fact treatment for a chronic low back disorder 
which was otherwise misidentified during his service.  Nor has 
the Veteran presented evidence that he is competent to diagnose 
himself with a chronic back disorder.  See Layno, at 469; 
38 C.F.R. § 3.159(a)(2).  The Veteran's STRs, as a whole, do not 
show that he experienced a chronic low back disorder shown during 
the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

Regarding service-connection on a direct basis, the Veteran has 
alleged multiple times that his current back disorders are due to 
his service.  In fact, he has indicated specifically that he has 
experienced chronic low back pain, and has received treatment for 
this disorder, since his release from active duty service.  See 
the April 1991, May 2006, September 2007 VA medical treatment 
records, the February 1993 VA Form 9, and the DRO hearing 
transcript pg. 4-6.  He has also indicated that he received 
treatment for back problems immediately after his release from 
service.  See the DRO hearing transcript pg. 6, and the Board 
hearing transcript pg. 8; see also the Veteran's October 2010 
statement.  The Board notes that there is some objective support 
for the Veteran's statements.  In particular, the Veteran's 
separation examination of May 1955 does indicate that he was 
experiencing "some back weakness" at the time of his discharge 
from his service.  Additionally, the Veteran has also submitted 
records from the Local Board No. 131 dated in August 1955 
reviewing the Veteran's fitness for work which repeats the 
language of the May 1955 separation examination.  

However, the Veteran was also provided with a VA medical 
examination in August 1955 which thoroughly reviewed the 
Veteran's complaint of a "sore hip and back," but, while 
finding continued osteomyelitis of the left hip, did indicate any 
back condition at that time.  Rucker v. Brown, 10 Vet. App. at 
73; see also Curry v. Brown, 7 Vet. App. at 68.  In fact, the 
next relevant objective evidence, and the first medical evidence 
of a diagnosis of or treatment for a chronic back disorder dates 
from March 1986, at which point the Veteran was diagnosed with 
DJD (Degenerative Joint Disease).  A private treatment record 
dated in September 1993, from R. Biggs, D.C., indicates that the 
Veteran began receiving treatment for his back in April 1980.  
The Veteran has not provided any medical evidence regarding the 
remainder of this period, or indicated where such records might 
be held such that VA could attempt to procure them.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that if a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence).  As such, the only 
evidence of a consistent history of pain and medical treatment 
has been provided by the testimony of the Veteran.  Although the 
Veteran is not considered competent to provide a diagnosis of a 
chronic back disorder such as stenosis or degenerative arthritis, 
the Veteran is competent to indicate experiencing symptoms such 
as pain in his low back from his service.  See Jandreau, 492 F.3d 
at 1377; 38 C.F.R. § 3.159(a)(2).  

In such an instance, the Veteran's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of 
evidence, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Veteran's statements have not been consistent, 
and in certain instances have been contradicted by the 
contemporaneous evidence of record.  First, the Veteran has not 
been consistent in his statements regarding the history of his 
low back pain and disability.  He has indicated that he 
experienced back pain and sought hospital treatment for his back 
about four or five times a year after service; however he also 
indicated that he only received treatment for about two or three 
years after his service.  See the DRO hearing transcript pges. 5, 
6, respectively; see also the Veteran's October 2010 statement.  
In addition, he indicated that he received multiple treatments 
for his back during service, but was then unable to indicate 
whether he had also received treatment for his back during his 
hospitalization for his hip, at about the same time, indicating 
that the Veteran's specific memories regarding this issue are, at 
best, selective.  See the Board hearing transcript pges. 7, 12, 
respectively.  Furthermore, the Veteran has indicated that his 
back pain was not consistent, but that it came and went in 
severity over the course of his history.  Id. at 21, see also the 
statement by the A.B. dated September 2006.  Finally, at 
different times the Veteran has argued that his low back disorder 
is a direct result of his April 1954 injury to the left hip, or 
that his low back disorder actually developed subsequently as 
secondary to his left hip osteomyelitis.  See the Veteran's 
February 1987, December 1991, and July 2006 claims, the August 
1987 notice of disagreement (NOD), and October 2007 statement; 
see also the DRO hearing transcript pg. 4, and the Board hearing 
transcript pges. 4, 11.  As such, the Veteran's various 
statements have not been consistent, which undermines his 
credibility when he alleges that he has had continuity of 
symptomatology since service.  

Furthermore, if the Veteran's statements were to be taken at face 
value, he essentially indicated that he received hospital 
treatment for his back 2-3 times a year for about thirty years 
after his discharge from service without ever seeking VA 
disability benefits for this condition.  The Veteran has 
indicated that he did not seek VA disability benefits for his 
back at the time of discharge because he was unaware of his 
ability to apply for disability compensation.  See the Veteran's 
February 1993 VA Form 9, and October 2010 statement; as well as 
the Board hearing transcript pg. 23.  In making this argument, 
the Veteran has essentially indicated that he did not know how or 
why he began receiving disability benefits for his osteomyelitis 
of the left hip shortly after his discharge from service, and did 
not follow up despite constant symptoms of low back pain 
requiring hospital treatment several times a year.  Finally, in 
his October 2010 statement the Veteran indicated that he did not 
obtain VA treatment for his back because he did not know about 
it, but he also indicated that he did not obtain VA medical 
treatment because he was already receiving good health care.  
Frankly, the Veteran's various assertions in this regard are not 
credible.  The history of the Veteran's claim shows that he has 
been a zealous advocate on his own behalf, and has pursued 
appeals regarding service connection for his low back on appeal 
to the Board level three times.  This is not consistent with the 
picture that the Veteran articulates of a person who was not 
aware of the ability to receive disability benefits for his low 
back disability for thirty years.  It is also not credible that 
he simply neglected to pursue such benefits because he was 
unaware that he could receive such benefits at a time when he was 
specifically receiving disability benefits for his osteomyelitis 
of the left ilium (as noted previously this was granted in 
September 1955).  

The Board cannot determine that lay evidence lacks credibility 
solely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, 
however, consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  Id. 
at 1337.  In this case, it is not the absence of evidence over 
the years since the Veteran's discharge, but the Veteran's 
inconsistent statements regarding his claims of a history of 
continuous symptoms since service that the Board finds 
unpersuasive, and the contradictory evidence of record that 
renders the Veteran's statements not credible.  Therefore, 
overall, in-service and post-service medical and lay evidence of 
record does not demonstrate evidence of continuity of any in-
service symptomatology from service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 496-97.  

Finally, the Veteran's statements of a connection between his 
service and his current back disorder are contradicted by the 
medical evidence of record.  In this instance, the Board is 
presented with two favorable medical opinions, one ambiguous 
medical opinion, and one unfavorable medical opinion.  In 
evaluating the probative value of competent medical evidence, the 
Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province of 
the adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).

In regards to the two favorable medical opinions; the Veteran 
provided a private treatment record dated in March 2008, from A. 
Angelopoulos, D.C., which indicates that after a review of 
medical evidence from September and November 2007, and the 
Veteran's medical history, "it is obvious that the [V]eteran's 
current... low back pain more likely began as a result of injury he 
sustained during service."  

In this instance, the statements and conclusions provided by Dr. 
Angelopoulos appear to be based primarily, if not entirely, on 
the basis of a history as related by the Veteran.  A medical 
history provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and 
that the critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the Veteran).  However, the 
Board has already concluded the Veteran's statements regarding 
his medical history not credible.  As such, Dr. Angelopoulos's 
opinion, as based on testimony which has already been found not 
credible, does not provide a credible basis for concluding that 
the Veteran's low back disorder is related to his service, or to 
the Veteran's left hip osteomyelitis.  

The Veteran also directed the attention of the Board to a VA 
medical treatment record dated in December 1986 which, after 
noting the Veteran's history of osteomyelitis of the left ilium, 
indicates that his spinal stenosis and degenerative arthritis 
were "no doubt related to his left hip injury."  The record 
also indicates that the Veteran's various musculoskeletal 
problems are "almost surely all inter-related although they may 
not be entirely due to his pelvis injury."  The VA medical 
treatment record dated in December 1986 provided, however, does 
not explain the nature of the relationship between the Veteran's 
current musculoskeletal disorders.  Finally, neither of these 
positive opinions addresses the evidence of intercurrent causes, 
such as the Veteran's post-service occupation or obesity.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
articulated reasoning enables the Board to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion).  A medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the 
favorable medical evidence of record does not provide a 
sufficient basis for a grant of service connection for the 
Veteran's low back disability, on any theory of entitlement.  

In addition, the record contains a VA medical treatment record 
dated in December 2007 which indicates that the Veteran's low 
back disorder "may not be related to the original service 
connected injury."  The Court has held that that use of 
equivocal language such as "possible," or, in this case, "may 
not be related," makes a statement by an examiner which is 
speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish medical nexus); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by a physician is too speculative).  As such, the 
speculative opinion of December 2007 is not legally sufficient to 
establish service connection. 

Finally, in regards to the negative opinion, this was provided by 
the VA medical examiner in January 2010 with a July 2010 
addendum.  The January 2010 medical opinion, along with the July 
2010 addendum, provides compelling evidence against a finding of 
a nexus between the Veteran's current low back disability and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The medical examiner 
in January 2010, who is an uninterested observer in the Veteran's 
claim, concluded that the Veteran's current back disorder did not 
have its onset during service, and was neither secondary to nor 
aggravated by his osteomyelitis of the left ilium.  The VA 
examiner thoroughly reviewed the Veteran's claims file and 
medical records, examined the Veteran, and comprehensively 
reviewed the Veteran's medical history provided by the Veteran.  

After reviewing the evidence, the VA medical examiner concluded 
that the Veteran's back condition "is not caused by or a result 
of a fall from [a] horse in 1954, or residuals of [a] left iliac 
crest fracture and osteomyelitis."  The examiner reached this 
conclusion for several reasons.  First, the examiner noted that 
"post-service the Veteran was able to engage in heavy physical 
labor, connecting sewer pipes."  The examiner indicated that the 
Veteran's next "3 decades actively employed in the construction 
industry, as a worker, then foreman... directly refutes any claim 
of in-service causation of [a] low back disorder."  Furthermore, 
the examiner indicated that the Veteran's "post-service multi 
joint osteoarthritis, as well as his eventual total left knee 
replacement support the opinion that the Veteran's post-military 
work history played the major causal role in the development of 
his current low back disorders."  Finally the examiner noted 
that the Veteran's "body habitus, with many years of obesity," 
was also a factor in his low back disorder.  As such, the January 
2010 VA medical examiner indicated conclusively that the 
Veteran's low back disorder is not due to his in-service fall or 
to his service-connected osteomyelitis of the left ilium.

In an addendum provided in July 2010, the same examiner also 
provided an opinion regarding any aggravation of his current low 
back disorder by his service-connected osteomyelitis of the left 
ilium.  The examiner reached this conclusion because "[t]he 
natural progression of the [V]eteran's spinal condition IS 
aggravated by his obesity, and natural aging processes."  
(emphasis in original).  The examiner further noted that "anyone 
who was involved for 30+ years in the construction trades first 
as a laborer, then supervisor, will inevitably have 'wear and 
tear' of the back," and also noted that "[t]here is no 
indication in any medical records of any ongoing left hip 
dysfunction, directly or indirectly leading to the current low 
back condition."  As such, the VA medical examiner concluded 
that the Veteran's "service-connected residuals of a fracture of 
the left ilium does NOT permanently aggravate the Veteran's back 
disorder."  (emphasis in original).  The January and July 2010 
VA medical examiner's opinions are thorough, based on a review of 
the evidence of record, and provide a rationale for the opinion 
reached, and as such are adequate for rating purposes.  See 
Nieves-Rodriguez; Stefl, supra.  Furthermore, these opinions are 
provided by a competent medical professional.  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007) (holding that an examination 
required under 38 U.S.C.A. § 5103A may be conducted by a nurse 
practitioner, rather than a physician).  Therefore, given the 
plausible rationale provided by the VA medical examiner, the 
Board concludes that the opinions provided by the VA medical 
examiner outweigh the favorable medical evidence and is supported 
by the other evidence of record.  See the July 1987 VA medical 
treatment record noting obesity.  As such, the Board concludes 
that the medical evidence of record weighs conclusively against 
the Veteran's claim of service connection for a low back 
disability as connected to his service, or as secondary to or 
permanently aggravated by the Veteran's service connected 
residuals of osteomyelitis of the left ilium.

The Board notes that the Veteran submitted a statement in October 
2010 which directly contradicts certain conclusions reached by 
the VA medical examiner.  In this statement, the Veteran 
indicated that the VA examiner was incorrect in concluding that 
he was overweight at the time that he developed his back disorder 
"20 years ago."  However, this is directly contradicted by the 
VA medical treatment record of July 1987 which specifically notes 
the Veteran's obesity at that time.  See Rucker v. Brown, 10 Vet. 
App. at 73 (1997); see also Curry v. Brown, 7 Vet. App. at 68.  
The Veteran also indicated that the VA examiner was incorrect in 
assuming that the Veteran had participated in heavy labor during 
his construction career.  However, the VA medical examiner did 
not indicate this in the opinion provided.  The VA medical 
examiner indicated that the Veteran experienced a period of hard 
labor "connecting sewer pipes" after service, and then engaged 
in other construction work, but did not indicate that this work 
necessarily required heavy lifting, although this does imply some 
physical activity.  As such, where not directly contradicted by 
the record, the Veteran's statements do not contradict the 
conclusions of the VA medical examiner, and the Veteran's 
statements have already been found not to be credible regarding 
the history of his disorder.  Therefore, the Board concludes that 
the VA medical examiner's conclusions retain their probative 
value despite the Veteran's statements to the contrary.

Likewise, since there is no objective indication of arthritis of 
the low back within one year after service, or indeed until the 
March 1987 VA medical treatment record, over 30 years after 
service, the Veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection, on a direct, secondary, or aggravation basis, for a 
low back disorder in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for a low back disorder on a direct or 
presumptive basis, or as secondary to or aggravated by his 
service-connected residuals of a fracture of the left ilium, and 
there is no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for low back disability, including as 
secondary to service-connected osteomyelitis of the left ilium, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


